NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JULIAN IVAN MONTES-VARELA, AKA                  No.    16-70125
Julian Montes, AKA Julian Ivan Montes,
                                                Agency No. A076-256-520
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 15, 2018**


Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Julian Ivan Montes-Varela, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

remand removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the BIA’s denial of a motion to remand. Romero-

Ruiz v. Mukasey, 538 F.3d 1057, 1062 (9th Cir. 2008). We deny the petition for

review.

      The BIA did not abuse its discretion in denying Montes-Varela’s motion to

remand for failure to show prejudice from any ineffective assistance of counsel,

where he failed to show he had a visa immediately available for adjustment of

status. See Mohammed v. Gonzales, 400 F.3d 785, 793-94 (9th Cir. 2005) (to

demonstrate ineffective assistance of counsel, petitioner must show he was

prejudiced by counsel’s performance; prejudice results when counsel’s

performance may have affected the outcome of proceedings); 8 U.S.C. §

1255(a)(3) (alien must have a visa immediately available to adjust status). In light

of this dispositive determination, we do not reach Montes-Varela’s remaining

contentions. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts

are not required to decide issues unnecessary to the results they reach).

      PETITION FOR REVIEW DENIED.




                                          2                                   16-70125